COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION

Cause Numbers:            01-13-00415-CR; 01-13-00416-CR; 01-13-00417-CR
Trial Court Cause
Numbers:                  1328806; 1328807; 1308988
Style:                    Javier Noel Campos
                          v. The State of Texas
Date motion filed*:       September 16, 2015
Type of motion:           Motion for Extension of Time to File Supplemental Brief
Party filing motion:      Appellant
Document to be filed:     Supplemental Brief on Remand

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           October 1, 2015
         Number of previous extensions granted:       0
         Date Requested:                              30 days

Ordered that motion is:

              Granted
                    If document is to be filed, document due: November 2, 2015
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
          If the State wishes to file a brief in response to appellant’s supplemental brief, it is due thirty days from
          the date appellant files his brief.




Judge's signature: /s/ Evelyn V. Keyes
                         Acting individually          Acting for the Court

Date: September 22, 2015